UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LORENZO DOMINGUEZ CARBALLO,

                               Petitioner,
                                                                     ORDER
              v.
                                                                20 Civ. 2888 (PGG)
THOMAS DECKER, in his official capacity
as Field Office Director, New York City Field
Office, U.S. Immigration & Customs
Enforcement; CHAD WOLF, in his official
capacity as Acting Secretary, U.S.
Department of Homeland Security;
WILLIAM P. BARR, in his official capacity
as Attorney General, U.S. Department of
Justice; and RONALD P. EDWARDS, in his
official capacity as Director, Hudson County
Correctional Facility,

                               Respondents.


PAUL G. GARDEPHE, U.S.D.J.:

               On April 9, 2020, Respondents filed their response in this case, requesting

“prompt transfer of this case to the District of New Jersey,” and that “the order of transfer

specifically indicate that the seven-day waiting period set forth in Local Rule 83.1 be waived so

that the case may be transferred to the proper court without delay.” (Apr. 9, 2020 Govt. Ltr.

(Dkt. No. 7) at 4) Petitioner is directed to respond to Respondents’ transfer request by 2:00 p.m.

on April 10, 2020, explaining why venue is proper in this District or, in the alternative,

consenting to the proposed transfer to the District of New Jersey and a waiver of the seven-day
waiting period set forth in Local Rule 83.1.

Dated: New York, New York
       April 9, 2020
